        Case 6:20-cv-00839-ADA Document 20-1 Filed 01/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 SOLAS OLED LTD., an Irish corporation,

                    Plaintiff,
                                                         CASE NO. 6:20-CV-00839-ADA
              v.
                                                         JURY TRIAL DEMANDED
 LG Display Co., Ltd., a Korean corporation;
 LG Electronics, Inc., a Korean corporation;
 LG Display America, Inc., a California corporation;
 LG Electronics USA, Inc., a Delaware corporation;
 Sony Corporation, a Japanese corporation; and
 Sony Electronics Inc., a Delaware corporation;

                    Defendants.



       ORDER GRANTING UNOPPOSED MOTION TO STAY ALL DEADLINES

       Before the Court is Solas’s Unopposed Motion to Stay All Deadlines and Notice of

Settlement (“Unopposed Motion”). After consideration, the Court finds that the Unopposed

Motion is well taken and should be GRANTED.

       IT IS THEREFORE ORDERED that all deadlines shall be stayed until and including

February 19, 2021 pending the filing of appropriate dismissal papers.



       SIGNED this _____ day of JANUARY 2021



                                            _________________________________
                                            ALAN D. ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE




ORDER
